Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. (FP 7.30.01)


4.	Claims 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. (FP 7.31.01).
	Claim 18 recites a limitation “wherein the second printed circuit board is electrically connected to the first driving integrated circuit”, which is not supported by the original disclosure. According to Figs. 2, 4, and 5, the first printed circuit board DFPC is electrically connected to the first driving integrated circuit DIC, and the second printed circuit board TFPC is electrically connected to the second driving integrated circuit TIC. For purpose of examination, the above limitation is interpreted as “wherein the second printed circuit board is electrically connected to the second driving integrated circuit” in accordance with applicant’s drawings and specification. Claim 19 is rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
6.	Claims 1-9 are rejected under 35 U.S.C. 103 as unpatentable over Kim (WO2018021694 A1; using US20190163003 A1 as a corresponding English translation) in view of Chang (US 20070103827 A1).
Regarding claim 1, Kim (e.g., Figs. 2 and 17-18) discloses a display device comprising: 
a display panel including a display area including pixels and a non-display area adjacent to the display area (e.g., Figs. 2 and 17-18; display panel including a display area and a non-display area); 
a first driving integrated circuit (display driving IC 179 or 189), wherein the first driving integrated circuit (display driving IC 179 or 189) is electrically connected to the display panel (display panel 173 or 183); 
a first printed circuit board (printed circuit board 1780 or 1880) electrically connected to the first driving integrated circuit (display driving IC 179 or 189); 
a first plate (Fig. 17,  plate 1770 or 1780;  Fig. 18,  plate 1870 or plate 92) disposed on a bottom surface of the display panel (display panel 173 or 183) and overlapping with the first driving integrated circuit (display driving IC 179 or 189); and 
a second plate (plate 1771 or 1872) disposed on the bottom surface of the display panel (display panel 173 or 183) and spaced apart from the first plate (plate 1770, 1870, or 92) wherein the second plate (plate 1771 or 1872) is electrically connected to a system ground (Figs 17-18 and [0208]). 

Kim does not expressly disclose the first driving integrated circuit (display driving IC 179 or 189) including a first ground terminal. Since the first driving integrated circuit (display driving IC 179 or 189) as taught by Kim is connected to the ground g2, it would be obvious to one skilled in the art that the first driving integrated circuit (display driving IC 179 or 189) including a first ground terminal. The examiner further cites Chang as a reference. Chang (e.g., Figs. 1-4) discloses a display device similar to that disclosed by Kim, comprising: a first driving integrated circuit (display driving IC 13, 23, or 3) including a first ground terminal (ground terminal 131, 231, or 31), wherein the first driving integrated circuit (display driving IC 13, 23, or 3) is electrically connected to the display panel (display panel 100, 200, or 10); a first printed circuit board (printed circuit board 14, 24, or 4) electrically connected to the first driving integrated circuit (display driving IC 13, 23, or 3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the display device of Kim. The combination/motivation would be to provide an electrostatic discharging circuit to suppress the electrical noise of the display device.

Regarding claim 2, Kim in view of Chang discloses the display device of claim 1, Kim (e.g., Fig. 18) discloses further comprising: a conductive film (e.g., Fig. 18; conductive film 92) on which the first driving integrated circuit (e.g., Fig. 18; display driving IC 189) is mounted, wherein the conductive film (e.g., Fig. 18; conductive film 92) is electrically connected between the display panel (e.g., Fig. 18; display panel 183 92) and the first printed circuit board (e.g., Fig. 18; display driving IC 189).

Regarding claim 3, Kim in view of Chang discloses the display device of claim 1, Kim (e.g., Fig. 17) discloses wherein the first printed circuit board (printed circuit board 1780) includes a first ground portion (ground g2/g1) electrically connected to the system ground (Fig 17 and [0208]), and a first conductive material (conductive member 1772) is disposed between the second plate (conductive member 1771) and the first ground portion (ground g2/g1) to electrically connect the second plate (conductive member 1771) and the first ground portion (ground g2/g1) to each other ([0208]).

Regarding claim 4, Kim in view of Chang discloses the display device of claim 3, Kim (e.g., Fig. 17) discloses wherein the first conductive material (conductive member 1771) is a conductive tape or a conductive pressure sensitive adhesive ([0200]; conductive tape).

Regarding claim 5, Kim in view of Chang discloses the display device of claim 3, Kim (e.g., Fig. 17) discloses electrostatic discharging between the first plate (bottom section of printed circuit board 1780 acts as a plate) and the first ground terminal (ground g2/g1), wherein the first plate (printed circuit board 1780) is electrically connected to the system ground and forms an electrostatic discharge path (Fig. 17 and [0208]). but does not disclose a first electrostatic discharge protection circuit electrically connected between the first plate and the first ground terminal. However, Chang (e.g., Figs. 1-4) discloses a first electrostatic discharge protection circuit (electrostatic discharge circuit 15, 25, or 45) electrically connected between the first plate (printed circuit board 14, 24, or 4) and the first ground terminal (ground terminal), wherein the first electrostatic discharge protection circuit (electrostatic discharge circuit 15, 25, or 45) forms an electrostatic discharge path, wherein the first plate (printed circuit board 14, 24, or 4) is electrically connected to the system ground (ground) through the first electrostatic discharge protection circuit (electrostatic discharge circuit 15, 25, or 45). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the electrostatic discharging circuit  as taught by Chang to the display device of Kim. The combination/motivation would be to provide an electrostatic discharging circuit to suppress the electrical noise of the display device.

Regarding claim 6, Kim in view of Chang discloses the display device of claim 5, Chang (e.g., Figs. 1-4) discloses wherein the first electrostatic discharge protection circuit (electrostatic discharge circuit 15, 25, or 45) is disposed on the first printed circuit board (printed circuit board 14, 24, or 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the electrostatic discharging circuit  as taught by Chang to the display device of Kim for the same reason above.

Regarding claim 7, Kim in view of Chang discloses the display device of claim 5, Chang (e.g., Figs. 1-4) discloses wherein the first electrostatic discharge protection circuit (electrostatic discharge circuit 15, 25, or 45) is disposed to be spaced apart from the first ground portion (ground) of the first printed circuit board (printed circuit board 14, 24, or 4). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the electrostatic discharging circuit  as taught by Chang to the display device of Kim for the same reason above.

Regarding claim 8, Kim in view of Chang discloses the display device of claim 5, Chang (e.g., Figs. 1-4) discloses wherein the first electrostatic discharge protection circuit (e.g., Fig. 2; electrostatic discharge circuit) comprises: a first diode (diode 151) including a first terminal (anode) electrically connected to the first ground terminal (ground terminal) and a second terminal (cathode) electrically connected to the first plate (printed circuit board 14, 24, or 4); and a second diode (diode 152) including a first terminal (cathode) electrically connected to the first plate (printed circuit board 14, 24, or 4) and a second terminal (anode) electrically connected to the first ground terminal (ground terminal). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the electrostatic discharging circuit  as taught by Chang to the display device of Kim for the same reason above.

Regarding claim 9, Kim in view of Chang discloses the display device of claim 7, Chang (e.g., Figs. 1-4) discloses further comprising: a first ground line which connects the first plate (printed circuit board 14, 24, or 4) and the first electrostatic discharge protection circuit (electrostatic discharge circuit 15, 25, or 45) to each other; and a second ground line which connects the first ground terminal (ground terminal) and the first electrostatic discharge protection circuit (electrostatic discharge circuit 15, 25, or 45) to each other. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the electrostatic discharging circuit  as taught by Chang to the display device of Kim for the same reason above.

7.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Kim (WO2018021694 A1; using US20190163003 A1 as a corresponding English translation) in view of Chang (US 20070103827 A1) and further in view of Jin (US 20170090650 A1).
Regarding claim 10, Kim in view of Chang discloses the display device of claim 9, Kim (e.g., Fig. 17) discloses the display device further comprising: an input sensor (touch sensor 174) connected with a second printed circuit board (printed circuit board 1782). Kim does not disclose the input sensor disposed on a top surface of the display panel. In addition, Kim does not disclose a second driving integrated circuit electrically connected to the input sensor. However, Jin (Figs. 1-7) discloses a touch display device, comprising: an input sensor (touch sensor TP) disposed on a top surface of the display panel (display panel 100) and overlapping with the display area; a second driving integrated circuit (touch driving integrated circuit TIC) electrically connected to the input sensor (touch sensor TP), wherein the second driving integrated circuit (e.g., Fig. 4; touch driving integrated circuit TIC) includes a second ground terminal (e.g., Fig. 4; terminal DOP); and a second printed circuit board (printed circuit board MFP) electrically connected to the second driving integrated circuit (touch driving integrated circuit TIC). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Jin to the touch display device of Kim in view of Chang. The combination/motivation would be to provide a touch sensor and a control circuit with a electrostatic discharge function.

8.	Claims 1 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20200137890 A1) in view of Chang (US 20070103827 A1).
Regarding claim 1, Lee (e.g., Figs. 6-8) discloses a display device comprising: 
a display panel including a display area including pixels and a non-display area adjacent to the display area (e.g., Figs. 6-8; display panel 300 including a display area and a non-display area); 
a first driving integrated circuit (display driving IC 330; [0130]-[0131]), wherein the first driving integrated circuit (display driving IC 330) is electrically connected to the display panel (display panel 300); 
a first printed circuit board (printed circuit board 340; [0096]) electrically connected to the first driving integrated circuit (display driving IC 330); 
a first plate (plate 320) disposed on a bottom surface of the display panel (display panel 300) and overlapping with the first driving integrated circuit (display driving IC 330); and 
a second plate (plate 370) disposed on the bottom surface of the display panel (display panel 330) and spaced apart from the first plate (plate 320), wherein the second plate (plate 370) is electrically connected to a system ground ([0122]-[0123]; conductive member 319 is connected to ground). 

Lee does not expressly disclose the first driving integrated circuit (display driving IC 330) including a first ground terminal. However, Chang (e.g., Figs. 1-4) discloses a display device similar to that disclosed by Lee, comprising: a first driving integrated circuit (display driving IC 13, 23, or 3) including a first ground terminal (ground terminal 131, 231, or 31), wherein the first driving integrated circuit (display driving IC 13, 23, or 3) is electrically connected to the display panel (display panel 100, 200, or 10); a first printed circuit board (printed circuit board 14, 24, or 4) electrically connected to the first driving integrated circuit (display driving IC 13, 23, or 3). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chang to the display device of Lee. The combination/motivation would be to provide an electrostatic discharging circuit to suppress the electrical noise of the display device.

Regarding claim 17, Lee in view of Chang discloses the display device of claim 1, Lee (e.g., Figs. 6-7) discloses wherein the non-display area of the display panel includes: a first peripheral area adjacent to the display area, a second peripheral area spaced apart from the first peripheral area, and a bent area between the first peripheral area and the second peripheral area, and at least a portion of the first plate overlaps with the first driving integrated circuit and the second peripheral area (e.g., Figs. 6-7; display panel includes a display area or pixel area, a bending area, a peripheral area between display area and the bending area, an area under the plate member 320).

8.	Claim 16 is rejected under 35 U.S.C. 103 as unpatentable over Lee (US 20200137890 A1) in view of Chang (US 20070103827 A1) and further in view of Wang (US 20140247570 A1).
Regarding claim 16, Lee in view of Chang discloses the display device of claim 7, wherein each of the first plate and the second plate is a metal plate. Lee (e.g., Figs. 6-8) discloses wherein the first plate (plate 320) is a metal plate ([0127]), Lee also discloses the second plate is a conductive adhesive ([0139]), but does not disclose the it is a conductive metal adhesive. However, Wang (e.g., Figs. 2 and 3) discloses a conductive metal adhesive (conductive metal adhesive 23 or 35; [0030] and [0039]) that can be used as a connector between electrical components.  Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wang to the conductive adhesive of Lee. The combination/motivation would be to provide a metallic adhesive with a high conductivity as an electrical connector.

Allowable Subject Matter
9.	Claims 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) first paragraph, set forth in this Office action. Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a touch display including an electrostatic discharge protection circuit. The closet prior arts, Kim (WO2018021694 A1/US20190163003 A1), Chang (US 20070103827 A1), and Lee (US 20200137890 A1), individually or in combination, discloses a touch display including a display panel, a touch input sensor, and an electrostatic discharge protection circuit similar to the claimed invention, but fails to teach wherein the second printed circuit board includes a second ground portion electrically connected to the system ground, a second conductive material is disposed between the first printed circuit board and the second ground portion to electrically connect the first ground portion and the second ground portion to each other, and wherein the second plate, the first ground portion, and the second ground portion are electrically connected to a system ground.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
11.	Sauer (US 20200103992 A1) and Jang (US 20190102022 A1) are cited to teach touch display including electrostatic noise suppression.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691